781 N.W.2d 304 (2010)
Richard RUDOLPH, Dan Griffin, Chris Wells, and Carolyn Allen, Plaintiffs-Appellants, Cross-Appellees,
v.
GUARDIAN PROTECTIVE SERVICES, INC., a/k/a Guardian Security Services, Inc., and Guardian Bonded Security, Defendants-Appellees, Cross-Appellants.
Docket No. 139920. COA No. 279433.
Supreme Court of Michigan.
May 4, 2010.

Order

AMENDMENT TO ORDER
On order of the Court, the order of April 7, 2010 is amended to correct a clerical error. The statement following the text of the order is amended to read:
"KELLY, C.J. and CAVANAGH, J., would grant leave to appeal."